     Case 2:20-cv-01236-APG-BNW Document 13 Filed 08/06/20 Page 1 of 5



1
2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4     RYAN McCREARY,                                        Case No. 2:20-cv-01236-APG-BNW
5                                             Plaintiff                    ORDER
6            v.
7     CORE CIVIC, et al.,
8                                        Defendants
9
10   I.     DISCUSSION

11          On July 27, 2020, Plaintiff submitted a notice of change of address to the Court.

12   (ECF No. 9). On July 31, 2020, this Court directed Plaintiff to file an application to proceed

13   in forma pauperis by a non-prisoner, as it appeared Plaintiff was no longer incarcerated.

14   (ECF No. 11). Upon further review of Plaintiff's notice of change of address at ECF No.

15   9, the Court has confirmed Plaintiff's new address is that of the Cascade County Sheriff's

16   Department in Great Falls, Montana. As such, the Court directs Plaintiff to either submit

17   a fully complete application to proceed in forma pauperis by a prisoner, with complete

18   financial attachments, or pay the full $400 filing fee for a civil action, no later than October

19   2, 2020.

20          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

21   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

22   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

23   inmate must submit all three the following documents to the Court:

24          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

25          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

26          page 3),

27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

28          official (i.e. page 4 of this Court’s approved form), and
     Case 2:20-cv-01236-APG-BNW Document 13 Filed 08/06/20 Page 2 of 5



1            (3) a copy of the inmate’s prison or jail trust fund account statement for the
2    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
3    Plaintiff must still submit an inmate account statement for the dates he has been present
4    at the facility.
5            If Plaintiff has difficulty obtaining both a financial certificate and an inmate account
6    statement from prison officials, Plaintiff shall file an affidavit in this case detailing when he
7    requested both documents, who he spoke to about the status of both documents, who he
8    followed up with after he did not receive both documents, and their responses. Therefore,
9    any affidavit provided by Plaintiff must document his efforts with regard to both a financial
10   certificate and an inmate account statement, not merely a financial certificate.
11           In other words, if Plaintiff is unable to acquire the necessary documents from prison
12   officials, after making efforts to do so following receipt of this order, he must provide the
13   Court with an affidavit that demonstrates that he has done all that he could to acquire
14   both a financial certificate and an inmate account statement by the Court’s deadline.
15   Plaintiff’s affidavit should include dates of his requests, dates of his follow-up requests,
16   names of the prison officials that he spoke to about the matter, and their responses. If
17   Plaintiff’s affidavit demonstrates that he has done all that was possible to acquire both a
18   financial certificate and an inmate account statement, the Court will consider his
19   application to proceed in forma pauperis complete.1
20           Plaintiff should not file multiple letters or objections regarding these requirements
21   as this imposes an unnecessary administrative burden on the Court and delays the ability
22   of the Court to address substantive issues in cases. Plaintiff should simply file one
23   affidavit.
24           The Court will grant Plaintiff one final extension until on or before October 2,
25   2020, to file either a fully complete application to proceed in forma pauperis containing all
26
             1  Plaintiff must still submit the first three pages of the application to proceed in
27   forma pauperis on this Court’s approved form with his affidavit. If Plaintiff does not submit
     the first three pages of the application to proceed in forma pauperis with the affidavit, the
28   Court will dismiss the case without prejudice for Plaintiff to open a new case when he is
     able to acquire the required documents.

                                                   -2-
     Case 2:20-cv-01236-APG-BNW Document 13 Filed 08/06/20 Page 3 of 5



1    three of the required documents or, alternatively, the first three pages of the application
2    to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both
3    a financial certificate and an inmate account statement from prison officials. Absent
4    unusual circumstances, the Court will not grant any further extensions of time. If Plaintiff
5    is unable to file either a fully complete application to proceed in forma pauperis with all
6    three required documents or, alternatively, the first three pages of the application to
7    proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both a
8    financial certificate and an inmate account statement from prison officials on or before
9    October 2, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a
10   new case with the Court when Plaintiff is able to either acquire all three of the documents
11   needed to file a fully complete application to proceed in forma pauperis or, alternatively,
12   the first three pages of the application to proceed in forma pauperis and an affidavit
13   detailing the efforts he took to acquire both a financial certificate and an inmate account
14   statement from prison officials.
15          A dismissal without prejudice means Plaintiff does not give up the right to refile the
16   case with the Court, under a new case number, when Plaintiff has either all three
17   documents needed to submit with the application to proceed in forma pauperis or,
18   alternatively, the first three pages of the application to proceed in forma pauperis and an
19   affidavit detailing the efforts he took to acquire both a financial certificate and an inmate
20   account statement from prison officials. Plaintiff may also choose not to file an application
21   to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
22   October 2, 2020 to proceed with this case.
23          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
24   will not file the complaint unless and until Plaintiff timely files either a fully complete
25   application to proceed in forma pauperis with all three documents, or, alternatively, the
26   first three pages of the application to proceed in forma pauperis and an affidavit detailing
27   the efforts he took to acquire both a financial certificate and an inmate account statement
28   from prison officials, or pays the full $400 filing fee.



                                                   -3-
     Case 2:20-cv-01236-APG-BNW Document 13 Filed 08/06/20 Page 4 of 5



1    II.     CONCLUSION
2            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
3    Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
4    as the document entitled information and instructions for filing an in forma pauperis
5    application.
6            IT IS FURTHER ORDERED that on or before October 2, 2020, Plaintiff will either
7    pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
8    administrative fee) or file with the Court:
9            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
10           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
11           signatures on page 3),
12           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
13           official (i.e. page 4 of this Court’s approved form), and
14           (3) a copy of the inmate’s prison or jail trust fund account statement for the
15   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
16   Plaintiff must still submit an inmate account statement for the dates he has been present
17   at the facility.
18           Alternatively, Plaintiff will file with the Court the first three pages of the application
19   to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both
20   a financial certificate and an inmate account statement from prison officials.
21           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
22   application to proceed in forma pauperis with all three documents or, alternatively, the
23   first three pages of the application to proceed in forma pauperis and an affidavit detailing
24   the efforts he took to acquire both a financial certificate and an inmate account statement
25   from prison officials, or pay the full $400 filing fee for a civil action on or before October
26   2, 2020, the Court will dismiss this action without prejudice for Plaintiff to refile the case
27   with the Court, under a new case number, when Plaintiff has all three documents needed
28   to file a complete application to proceed in forma pauperis.



                                                    -4-
     Case 2:20-cv-01236-APG-BNW Document 13 Filed 08/06/20 Page 5 of 5



1           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
2    (ECF No.1-1) but will not file it at this time.
3                  August 6, 2020
            DATED: __________________
4
5                                                 UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -5-
